Filed 10/14/20 P. v. Dominguez CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077552

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. CR113183)

LARRY N. DOMINGUEZ,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Howard H. Shore, Judge. Affirmed.
         Larry N. Dominguez, in pro. per.; and Mary Woodward Wells, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 1990, Larry N. Dominguez pleaded guilty to second degree murder

(Pen. Code,1 § 187, subd. (a)) and admitted the use of a firearm (§§ 12022.5,
subd. (a) and 1192.7, subd. (c)(8)). He also admitted one count of jail escape.
Dominguez was sentenced to an indeterminate term of 17 years to life, to be


1        All further statutory references are to the Penal Code.
served concurrently with a sentence he was already serving for convictions
for attempted murder.
      Dominguez moved to withdraw his guilty plea, but the motion was
denied.
      Dominguez appealed and this court affirmed the judgment and
sentence in an unpublished opinion filed August 17, 1992. (People v.
Dominguez (Aug. 17, 1992, D013873) [nonpub. opn.].)
      In his guilty plea, Dominguez stated that he “did shoot and kill a
human being with intent to kill in San Diego County.”
      In our opinion filed in 1992, we observed that the evidence was
Dominguez personally shot and killed the victim.
      In 2019, Dominguez filed a petition under section 1170.95 for
resentencing of his murder conviction. The trial court appointed counsel to
represent him. In the ensuing months, Dominguez requested different
counsel and was ultimately allowed to represent himself.
      The trial court denied the petition in a written order filed January,
2020. In the order, the trial court found Dominguez was the actual killer.
The court noted the change of plea signed by Dominguez included an
admission he shot and killed the victim with the specific intent to kill. The
order also noted this court’s prior opinion found Dominguez was the person
who shot and killed the victim.
      Dominguez filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating she has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Dominguez the
opportunity to file his own brief on appeal. Dominguez has responded with a


                                       2
lengthy submission containing multiple complaints. We will address his
submission below.
                           STATEMENT OF FACTS
      The facts of the underlying offense are fully set forth in our prior
opinion. We decline to repeat them here. (People v. Dominguez, supra,
D013873.)
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review of
the record, and in compliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel has identified the following possible issues that were
considered in evaluating the potential merits of this appeal:
      1. Whether Dominguez’s invocation of his Sixth Amendment right to
self-representation and waiver of that right was knowing and voluntary;
      2. Whether the trial court followed proper statutory procedure in
denying Dominguez’s section 1170.95 petition; and
      3. Whether the trial court erred in finding Dominguez had not made
prima facie showing of eligibility for resentencing under section 1170.95.
      In his submission, Dominguez raises a number of possible issues,
mostly based on matters outside the record. He complains at length about
his 1990 guilty plea contending it was not valid and his attorney was
ineffective. This court upheld the guilty plea in our 1992 opinion. (People v.
Dominguez, supra, D013873.)
      Dominguez argues he was prejudiced in the present case by reason of
delay while he repeatedly asked for new counsel and ultimately self-
representation. During the delay, Judge Louis R. Hanoian retired and he
was replaced by Judge Shore, who he claims was biased. Dominguez also


                                        3
argues Judge Hanoian had already found the petition for resentencing was
meritorious because he had appointed counsel. From that premise,
Dominguez argues Judge Shore did not have jurisdiction to deny his petition.
Based on this record, we conclude the supplemental brief has not raised any
arguable issues for reversal on appeal.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Dominguez on this appeal.
                               DISPOSITION
      The order denying Dominguez’s petition for resentencing under
section 1170.95 is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




O'ROURKE, J.




                                      4